SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

831
CAF 14-01053
PRESENT: CENTRA, J.P., CARNI, LINDLEY, AND DEJOSEPH, JJ.


IN THE MATTER OF SEAN E. PALMER,
PETITIONER-APPELLANT,

                      V                                          ORDER

TERESA CORBETT, RESPONDENT-RESPONDENT.


CHARLES J. GREENBERG, AMHERST, FOR PETITIONER-APPELLANT.

CARA A. WALDMAN, FAIRPORT, FOR RESPONDENT-RESPONDENT.

JOHN W. HALLETT, ATTORNEY FOR THE CHILDREN, WATERTOWN.


     Appeal from an order of the Family Court, Jefferson County
(Richard V. Hunt, J.), entered March 27, 2014 in a proceeding pursuant
to Family Court Act article 6. The order directed that petitioner
shall have no visitation with the subject children.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:    June 12, 2015                       Frances E. Cafarell
                                                Clerk of the Court